Citation Nr: 1711394	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-36 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from December 1990 to July 1991 with previous service in the United States Army Reserve.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This appealed was remanded to the Agency of Original Jurisdiction in May 2012 for additional development, and was subsequently returned to the Board for further adjudication.  The Board issued a decision denying the claim on appeal in June 2014, and the Veteran subsequently appealed this to the United States Court of Appeals for Veterans Claims (Court), which issued an order vacating and remanding the Board's decision in May 2016.  

In January the Veteran was issued a hearing clarification letter which notified him that the Veterans Law Judge (VLJ) who had conducted his August 2011 hearing had retired and pursuant to 38 U.S.C. § 7107 (c); 38 C.F.R. § 20.707 (2016), inquired as to whether he would like to be scheduled for another hearing before a different VLJ.  To date, the Veteran has not replied, and therefore the Board assumes that he does not require an additional hearing and proceeds to adjudicate the appeal.  A copy of the August 2011 Board hearing testimony has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving doubt in favor of the Veteran, and with due consideration for his education and vocational experience, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from securing substantially gainful employment.


CONCLUSION OF LAW

The Veteran meets the schedular criteria for a TDIU, and after affording him the benefit of the doubt, his service-connected disabilities preclude him from securing substantially gainful employment.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of entitlement to a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Relevant Evidentiary Principles

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III will outline the rules governing entitlement to a TDIU and apply them to the fact of the Veteran's claim.

III. TDIU Analysis

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2016).  Such a rating is referred to as a TDIU.  To be considered for assignment of a schedular TDIU the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, to calculate whether the Veteran has a 60 percent rating or 40 percent rating for at least one disability, the following types of disabilities may be combined: (1) disabilities of one or both upper extremities, or of one or both lower extremities; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Such disabilities may be combined in accordance with 38 C.F.R. § 4.25, Table I (2016).

The Veteran's service-connected disabilities (lumbar myositis is rated at 40 percent, vertigo is rated at 30 percent, left nephrolithiasis is rated at 30 percent, and left-sided radiculopathy is rated at 10 percent) result in a total combined rating of 70 percent disabling.  See 38 C.F.R. §§ 4.16(a), 4.25.  Thus, he meets the schedular TDIU criteria.  Id.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).    Marginal employment shall generally be deemed to exist if a veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of Census as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).

Here, a review of the record reveals that, as indicated on the Veteran's August 1990 application for education benefits, the Veteran completed 77 credits at the Catholic University of Puerto Rico, receiving an Associate's Degree.  As clarified by the Veteran's April 2009 TDIU application, this degree was in accounting and completed from 1966 to 1967.  Although it appears that the Veteran sought to completed additional college coursework in 1990, he subsequently withdrew from these courses.  On his April 2009 TDIU application, the Veteran affirmed that he had not completed additional education or training since receiving his Associate's Degree.  

As for the Veteran's occupational history, at his August 2011 hearing the Veteran indicated that he last worked as a bank teller, and that he worked at the same bank for 32.5 years.  This is consistent with the Veteran's April 2009 and May 2009 TDIU application statements in which he indicated that he last worked in 1998, as well as May 2001 Decision Review Officer (DRO) hearing testimony for an unrelated claim, in which he clarified that the bank he had worked for changed names.  On the aforementioned TDIU applications, the Veteran's indicated that he worked full-time and that his highest earnings per month were $1200, which is reflective of an annual income of $14,400 as a bank teller. At the Veteran's August 2011 Board hearing he explained that he had to lift bags of money that weighed up to fifty and sixty pounds, and that his back pain impeded him.  Additionally at the Veteran's May 2001 DRO hearing he indicated that he also had to bend down all the time to put money in a drawer underneath the counter, causing him back pain, for which he took pain medication, including Motrin and Percocet.  At the Veteran's August 2011 hearing he indicated that he was taking medications for dizziness and back pain, in addition to medication for a nonservice-connected mental health condition.  He reported that cumulatively, the various medications that he takes for his conditions cause him drowsiness, and that in particular his vertigo made him drowsy.  He also reported wearing a back brace, because he is unable to sleep on side of his body due to his condition, and that that he is not able to remain seated for long periods of time.  He also indicated that he cannot remain seated or standing or bend over because of his vertigo condition.  

A January 2009 VA examination report reveals that the Veteran was at that time taking Flexeril and Tramadol for his back with mild relief in symptoms but without reported side effects.  Flare-ups occurred at a severity of 9 out of 10 on a 10 point scale at least twice a month, and were aggravated by prolonged sitting, standing, or ambulation.  However, the Veteran was noted to be independent in self-care and activities of daily living.  The Veteran was observed to have limited range of motion with pain and functional loss, and left sided radiculopathy was noted.

The Veteran was afforded a VA general medical examination in May 2012 to determine the cumulative occupational impairment caused by his service-connected disabilities.  With regard to vertigo symptoms, the Veteran reported that he currently has isolated symptoms of vertigo, with use of Antivert medication every 12 hours as needed.  The Veteran's vertigo was noted to be accompanied by hearing impairment of less than one hour.  The examiner indicated that the Veteran's vertigo condition did not impact his ability to work, noting that the claims file did not contain documentation of specific treatment for or complaints of vertigo in the previous 12 months.  However, the examiner did note that the Veteran's vertigo ruled out operation of heavy machinery or driving, but that the Veteran "could work in a semi-sedentary or light duty" employment such as receptionist or clerk.  

With regard to left nephrolithiasis, the Veteran reported left flank discomfort, with use of prescription medication twice a day for discomfort as needed.  He stated he did not have a urinary tract infection or other urinary issue within the last 12 months.  Following review of the claims file, physical examination of the lower extremities, and interview of the Veteran, the examiner opined that there is no evidence of renal dysfunction or proteinuria or hematuria due to nephrolithiasis.  She further stated that the Glomerular Filtration Rates test performed in April 2012 was within normal limits.  The creatinine levels and BUN labs performed in May 2012 were also within normal limits and values.  The examiner noted that the Veteran's symptoms did not result in any occupational impairment.

Regarding his lumbar myositis and left lumbar radiculopathy, the Veteran reported moderate to severe low back pain for 20 years.  He described the pain as a constant, burning sensation, localized at the left lumbar region and radiating to the left leg down to the calf, ranging from 6 out of 10 to 9 out of 10 in severity, and increased by prolonged sitting, standing or walking, negotiation of stairs, with medications and resting bringing relief.  The Veteran reported using Tramadol as needed, and also complained of numbness of the leg (posterior aspect of leg and calf), mild weakness of the left leg, urinary incontinence (status post prostate cancer surgery).  The Veteran reported that he is able to ambulate one-fourth of a mile and then take a break.  Reduced range of motion with pain was noted, with further reduction in range of motion after 3 repetitions.  Functional loss noted by the examiner included less movement than normal, pain on motion, and interference with sitting, standing, or weight-bearing.  Pain on palpation was noted, as well as guarding and muscle spasm, with somewhat reduced muscle strength and reduced reflexes, with decreased sensation of the thigh and knee.  Left side radiculopathy with moderate pain and mild paresthesias and/or dysesthesias and numbness was noted.  Overall severity of the Veteran's radiculopathy was rated as moderate by the examiner.  The examiner determined that the Veteran's back condition impacted his ability to work, stating that the Veteran could perform sedentary work with duty restrictions, such as avoiding prolonged standing activities, lifting, and carrying heavy objects, and "to integrate five minute break periods for the Veteran to stretch his legs while working from a sitting position."  However, the examiner expressed some ambivalence on whether such employment could be procured on a full-time basis, stating that the Veteran was capable of "at least part-time" sedentary employment.  

A review of the Veteran's relevant post-service treatment records corroborates the Veteran's reports of chronic back pain and worsening back pain with prolonged sitting.  December 2011 VA treatment records in the Veteran's Virtual VA file confirm nonservice connected right side nephrolithiasis with a smaller calcification at the left mid abdomen.  VA treatment records from 1999 to 2001 show an active VA prescription for Antivert due to vertigo, and the Veteran submitted an August 2012 private treatment record for Antivert with four refills.  The Veteran submitted a lay statement explaining that he has had some dizzy spells, but sought treatment from his personal physician because he did not feel that he should have to wait six months for an appointment through VA.  A November 2011 VA psychology note discusses sleep disturbances due to pain and stress, although a circadian rhythm sleep disorder is also noted, and the Veteran also underwent a sleep study in July 2007 to rule out sleep apnea.

After a review of this evidence, the Board finds that given the Veteran's specific education and occupational background over the course of thirty two years, and the evidence as summarized above, the evidence in support of and against a finding that the Veteran is totally disabled due to his service-connected disabilities is at least equal.  In support of this finding and although there is some evidence to suggest that the Veteran may be capable of sedentary employment, the Board notes there is significant evidence of chronic pain with prolonged sitting, standing, and ambulating, and there is positive evidence indicating that medication only partially relieves such symptoms, as well as severe flare-ups and some sleep interference.  Accordingly, based on the specific facts of this case, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for entitlement to a TDIU have been met here.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).



ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


